Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of January 2,
2007 (the “Effective Date”), by and between Linda A. Martin (the “Executive”)
and Local Insight Media, LLC, a Delaware limited liability company (the
“Company,” which term includes any subsidiary, affiliate or successor of Local
Insight Media, LLC that may employ Executive from time to time).

RECITALS

WHEREAS, the Company desires to assure itself of the services of the Executive
by engaging the Executive to perform services on the terms and subject to the
conditions set out in this Agreement; and

WHEREAS, the Executive desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

ARTICLE I.

DEFINED TERMS

1.1 Previously Defined Terms. As used herein, each term defined in the first
paragraph or Recitals of this Agreement shall have the meaning set forth above.

1.2 Definitions. As used herein, the following terms shall have the following
respective meanings:

(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. As used in the preceding sentence, “control” has the meaning given such
term under Rule 405 of the Securities Act of 1933, as amended.

(b) “Annual Base Salary” has the meaning set forth in Section 3.1.

(c) “Annual Bonus” has the meaning set forth in Section 3.2.

(d) “Board” means the Board of Directors of the Company.

(e) The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon:

(i) The Executive’s willful failure to substantially perform the duties set
forth in this Agreement (other than any such failure resulting from the
Executive’s Disability) which is not remedied within thirty (30) days after
receipt of written notice from the Company specifying such failure;



--------------------------------------------------------------------------------

(ii) The Executive’s willful failure to carry out, or comply with, in any
material respect any lawful and reasonable directive of the Board not
inconsistent with the terms of this Agreement, which is not remedied within
thirty (30) days after receipt of written notice from the Company specifying
such failure;

(iii) The Executive’s commission at any time of any act or omission that results
in, or that may reasonably be expected to result in, a conviction, plea of no
contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude;

(iv) The Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement; or

(v) The Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct or breach of fiduciary duty against the
Company (or any predecessor thereto or successor thereof).

(f) “Change in Control” means a change in ownership or control of the Company
effected through a transaction or series of transactions (other than an offering
of equity securities of the Company to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) (other
than the Company, any of its subsidiaries, any employee benefit plan maintained
by the Company or any of its subsidiaries, any Principal Member or any “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company or a Principal Member) directly
or indirectly acquires beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition.

(g) “Compensation Committee” means the Compensation Committee of the Board.

(h) “Competitive Entity” means any Person or Affiliate thereof engaged in any of
the following activities: (i) publishing, distributing and/or selling
advertisements in directory products or services in any medium, whether in
tangible media (e.g., paper directories or CD-ROM), electronic media (e.g.,
Internet) or digital media (e.g., PDA download); (ii) publishing, marketing,
distributing and/or selling advertising in any ancillary directories, tourist
guides, business-to-business directories, community directories or other
products published by the Company or any of its subsidiaries or Affiliates; or
(iii) any other line of business in which the Company or any of its subsidiaries
or Affiliates becomes engaged at any time during the Term.

 

2



--------------------------------------------------------------------------------

(i) “Date of Termination” means: (i) if the Executive’s employment is terminated
by her death, the date of her death; (ii) if the Executive’s employment is
terminated pursuant to Sections 4.1(b)-(f), either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to
Section 4.2, whichever is earlier; or (iii) if the Executive’s employment is
terminated pursuant to Sections 4.1(g) or Section 4.1(h), the expiration of the
then-current Term.

(j) “Disability” means the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for a total of three (3) months during any
six (6)-month period as a result of incapacity due to physical or mental
illness.

(k) “Equity Plan” has the meaning set forth in Section 3.6.

(l) “Executive Bonus Plan” means the Company’s bonus plan, as the same may be
amended from time to time.

(m) The Executive shall have “Good Reason” to resign her employment upon the
occurrence of any of the following without her prior written consent: (i) the
Company’s failure to make any material payment or provide any material benefit
under this Agreement or its material breach of this Agreement or (ii) any of the
following during the period beginning on the date of a Change in Control and
ending on the first anniversary thereof: (A) a material reduction in the
Executive’s Annual Base Salary or Annual Bonus opportunity; (B) a material
diminution in the nature or scope of the Executive’s duties, responsibilities or
authority; or (C) relocation of the Executive’s principal office to a location
that is more than 25 miles from the Company’s current location; provided,
however, that, notwithstanding the foregoing, the Executive may not resign his
employment for Good Reason unless: (X) the Executive provides the Company with
at least thirty (30) days prior written notice of his intent to resign for Good
Reason (which notice is provided not later than the thirtieth (30th) day
following the occurrence of the event constituting Good Reason) and (Y) the
Company has not remedied the alleged violation(s) within such thirty (30)-day
period.

(n) “Initial Term” has the meaning set forth in Section 2.2.

(o) “Invention” means any idea, invention, discovery, trademark, service mark,
improvement, process, design, software program, technique, configuration,
methodology, know-how, original work of authorship or other innovation of any
kind (whether or not patentable, copyrightable or subject to other legal
protection) made, developed, conceived of or reduced to practice by Executive,
either alone or jointly with others, during the term of Executive’s employment
with the Company (whether or not made, developed, conceived of or reduced to
practice during Executive’s normal working hours or while at the Company’s
offices) which: (i) arises from or results to any work performed by Executive
for the Company; (ii) relates to the Company’s business, operations or
processes; or (iii) is made with or using the Company’s equipment, supplies,
facilities or Proprietary Information.

(p) “Notice of Termination” has the meaning set forth in Section 4.2.

(q) “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

3



--------------------------------------------------------------------------------

(r) “Principal Members” means Welsh, Carson, Anderson & Stowe X, L.P., a
Delaware limited partnership, and each of its Affiliates.

(s) “Proprietary Information” means all information or materials of a
confidential or proprietary nature which Executive receives during the course of
her employment with the Company or through the use of any of the Company’s
facilities or resources, including, without limitation, the following: (i) all
information or materials (whether in paper or electronic form or otherwise
stored or recorded) relating to the business or operations of the Company or any
of its subsidiaries or Affiliates, including, without limitation, business plans
and strategies, business processes and procedures, financial information,
marketing plans and studies, cost information, price information, quoting
procedures, customer and supplier lists, contracts with third parties,
purchasing information, correspondence, computer system passwords, employee
records, compensation paid to employees and other terms of employment; (ii) all
information or materials relating to any software program, invention or
technology of the Company or any of its subsidiaries or Affiliates, including,
without limitation, source and object codes, algorithms, schematics, flowcharts,
logic diagrams, designs, coding sheets, techniques, specifications, technical
information, test data, know-how, worksheets and related documentation and
manuals; (iii) all other information or materials relating to the business or
activities of the Company or any of its subsidiaries or Affiliates which are not
generally known to the public (including, without limitation, any information
that is marked “Confidential” or “Proprietary”); and (iv) all information or
materials received by the Company or any of its subsidiaries or Affiliates from
any third party subject to a duty to maintain the confidentiality thereof and to
use such information or materials only for certain limited purposes.
Notwithstanding the foregoing, the term “Proprietary Information” shall not
include information which: (i) is or becomes generally available to the public
other than as a result of a disclosure by Executive or (ii) was known to
Executive at the time of disclosure as shown by her records in existence at the
time of disclosure.

(t) “Related Agreements” has the meaning set forth in Section 11.5.

(u) “Restricted Period” has the meaning set forth in Section 6.1.

(v) “Section 409A” means Section 409A of the United States Internal Revenue Code
of 1986, as amended, and the Department of Treasury regulations and other
interpretive guidance issued with respect thereto.

(w) “Term” has the meaning set forth in Section 2.2.

ARTICLE II.

EMPLOYMENT

2.1 Employment of Executive. The Company hereby agrees to employ the Executive,
and the Executive agrees to enter into the employ of the Company, on the terms
and subject to the conditions herein provided.

2.2 Term. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary thereof, unless earlier terminated as provided in
Section 4. This Agreement shall automatically be extended for successive one
(1)-year periods unless either party gives notice of non-extension to the other
party no later than ninety (90) days prior to the expiration of the then-current
term. The Initial Term and all such extension terms are collectively referred to
herein as the “Term.”

 

4



--------------------------------------------------------------------------------

2.3 Position and Duties. The Executive shall serve as the Company’s Chief
Operating Officer with such customary responsibilities, duties and authority as
may from time to time be assigned to the Executive by the Board. Such duties,
responsibilities and authority may include services for one or more subsidiaries
or affiliates of the Company. The Executive shall report directly to the
Company’s President and Chief Executive Officer or his delegate. The Executive
shall devote substantially all her working time and efforts to the business and
affairs of the Company. The Executive agrees to observe and comply with the
Company’s rules and policies, as the same may be adopted and amended from time
to time.

ARTICLE III.

COMPENSATION AND RELATED MATTERS

3.1 Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $275,000.00 per annum, which shall be paid in accordance
with the customary payroll practices of the Company, subject to increase as
determined by the Compensation Committee (the “Annual Base Salary”).

3.2 Bonuses. With respect to each of the Company’s fiscal years that ends during
the Term, beginning with the fiscal year ending December 31, 2007, the Executive
shall be eligible to receive an annual performance-based bonus (the “Annual
Bonus”). If: (i) the Company achieves certain threshold targets (as established
by the Compensation Committee in its discretion in accordance with the terms of
the Executive Bonus Plan) for the applicable fiscal year, the Executive’s Annual
Bonus shall be one hundred percent (100%) of her Annual Base Salary and (ii) the
Company achieves certain projected “stretch” targets (as established by the
Compensation Committee in its discretion in accordance with the terms of the
Executive Bonus Plan) for the applicable fiscal year, the Executive’s Annual
Bonus shall be up to one hundred fifty percent (150%) of her Annual Base Salary.

3.3 Benefits. During the Term, the Executive shall be entitled to participate in
such employee benefit plans, programs and arrangements which are applicable to
the Company’s senior executives as may be adopted by the Company from time to
time, subject to the terms and conditions of the applicable employee benefit
plan, program or arrangement.

3.4 Vacation. During the Term, the Executive shall be entitled to paid vacation
in accordance with the Company’s vacation policies applicable to executives of
the Company. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.

3.5 Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of her duties to the Company in accordance with the Company’s expense
reimbursement policy.

3.6 Equity Compensation. The Executive shall be eligible to participate in such
equity-based compensation plans or programs as may be adopted by the Company
from time to time (each, an “Equity Plan”) at such level and in such amounts as
may be determined by the Board or the Compensation Committee in its sole
discretion, subject to the terms and conditions of the applicable Equity Plan
and any award agreement entered into thereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE IV.

TERMINATION

4.1 Circumstances. During the Term, the Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

(a) The Executive’s employment hereunder shall terminate upon her death.

(b) If the Executive has incurred a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after the receipt of such notice
by the Executive, provided that prior to the effective date of such termination
the Executive shall not have returned to full-time performance of her duties.

(c) The Company may terminate the Executive’s employment for Cause.

(d) The Company may terminate the Executive’s employment without Cause.

(e) The Executive may resign her employment for Good Reason.

(f) The Executive may resign her employment without Good Reason.

(g) The Company may give notice of non-extension to the Executive pursuant to
Section 2.2.

(h) The Executive may give notice of non-extension to the Company pursuant to
Section 2.2.

4.2 Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive pursuant to this Section 4 (other than termination
due to death pursuant to Section 4.1(a)) shall be communicated by a written
notice to the other party hereto. Such written notice shall: (i) indicate the
specific termination provision in this Agreement relied upon; (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) specify a Date of Termination which, if submitted by the Executive, shall
be at least thirty (30) days following the date of such notice (a “Notice of
Termination”). Notwithstanding the foregoing, the Company may, in its sole
discretion, change the Executive’s proposed Date of Termination to any date
following the Company’s receipt of the Executive’s Notice of Termination. A
Notice of Termination submitted by the Company may provide for a Date of
Termination on the date the Executive receives the Notice of Termination, or any
date thereafter chosen by the Company in its sole discretion. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

6



--------------------------------------------------------------------------------

4.3 Company Obligations upon Termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive: (i) any amount of the Executive’s Annual Base Salary through the Date
of Termination not theretofore paid; (ii) any expenses owed to the Executive
under Section 3.5; (iii) any accrued vacation pay owed to the Executive pursuant
to Section 3.4; and (iv) any amount arising from the Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 3.3, which amounts shall be payable in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements
(including, if applicable, any death benefits). Notwithstanding the foregoing,
if: (i) the Executive’s employment is terminated due to Disability and (ii) at
such time the Company has in place a long-term disability plan, then in lieu of
Annual Base Salary during such period of Disability, Executive shall be entitled
to receive the applicable long-term disability benefits pursuant to such plan.

ARTICLE V.

SEVERANCE PAYMENTS

5.1 Termination without Cause, resignation for Good Reason or non-extension of
the Term by the Company. If the Executive’s employment shall terminate without
Cause pursuant to Section 4.1(d), for Good Reason pursuant to Section 4.1(e) or
by reason of the Company’s non-extension of the Term pursuant to Section 4.1(g),
the Company shall, subject to the Executive’s execution of a general waiver and
release of claims agreement in the Company’s customary form:

(a) Continue to pay to the Executive her base salary as described in
Section 3.1, in accordance with the Company’s regular payroll practices, during
the period beginning on the Date of Termination and ending on the earliest to
occur of (A) the twelve (12)-month anniversary of the Date of Termination; or
(B) the first date that the Executive violates any covenant contained in
Section 6, 7 or 8;

(b) Continue coverage for the Executive and any eligible dependents under all
Company group health benefit plans in which the Executive and any dependents
were entitled to participate immediately prior to the Date of Termination, to
the extent permitted thereunder and subject to any cost-sharing or similar
provisions in effect thereunder as of the Date of Termination, until earlier of
(A) the twelve (12)-month anniversary of the Date of Termination or (B) the
first date that the Executive violates any covenant contained in Section 6, 7 or
8; and

(c) Pay to the Executive a prorated amount of the Executive’s Annual Bonus based
on the Company’s year-to-date performance through the Date of Termination in
relation to the performance targets set forth in the Executive Bonus Plan (such
amount to be determined in good faith by the Compensation Committee and payable
at such time as Executive’s Annual Bonus would otherwise have been payable
pursuant to the Executive Bonus Plan).

 

7



--------------------------------------------------------------------------------

ARTICLE VI.

NON-COMPETITION

6.1 Non-Competition Obligation. The Executive will not, at any time during the
Term or the twelve (12)-month period following the Date of Termination (the
“Restricted Period”), directly or indirectly render services to, become employed
by, have any equity interest in, or manage or operate (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) any Competitive Entity, any parent, subsidiary or Affiliate
thereof or any successor thereto in any geographical area in which the Company
or any of its subsidiaries or Affiliates conducts business. Notwithstanding the
foregoing, the Executive shall be permitted to acquire a passive stock or equity
interest in a Competitive Entity so long as the stock or other equity interest
acquired is not more than five percent (5%) of the total outstanding equity
interests of such entity.

6.2 Acknowledgements.

(a) The Executive acknowledges and agrees that the restriction on competition
set forth in Section 6.1 is fair and reasonable given the nature and geographic
scope of the Company’s business operations and the nature of the Executive’s
position with the Company. Executive also acknowledges that while employed by
the Company, the Executive will have access to information that would be
valuable or useful to the Company’s competitors, and therefore acknowledges that
the foregoing restrictions on the Executive’s future employment and business
activities are fair and reasonable. Executive acknowledges and is prepared for
the possibility that her standard of living may be reduced during the Restricted
Period, and assumes and accepts any risk associated with that possibility.

(b) The Executive acknowledges the following provisions of Colorado law, set
forth in Colorado Revised Statutes § 8-2-113(2):

“Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to: … (b) Any contract
for the protection of trade secrets; … and (d) Executive and management
personnel and officers and employees who constitute professional staff to
executive and management personnel.”

The Executive acknowledges: (i) that this Agreement is a contract for the
protection of trade secrets within the meaning of Colorado Revised Statutes §
8-2-113(2)(b) and is intended to protect Proprietary Information and (ii) that
the Executive is an executive within the meaning of Colorado Revised Statutes §
8-2-113(2)(d).

ARTICLE VII.

NON-SOLICITATION

7.1 Non-Solicitation Obligation. The Executive will not, at any time during the
Term or the Restricted Period, directly or indirectly, on her own behalf or on
behalf of any other person or entity:

(a) Solicit for purposes of employment, offer to hire or employ any individual
who then is (or, at any time during the previous two (2) years, was) an employee
of the Company or any of its subsidiaries or Affiliates; or

 

8



--------------------------------------------------------------------------------

(b) Induce or otherwise encourage (or permit any of her Affiliates, directly or
indirectly, to induce or otherwise encourage) any employee, customer, subscriber
or supplier of the Company or any of its subsidiaries or Affiliates to:
(i) terminate its, his or her employment or contractual arrangement with the
Company (or such subsidiary or Affiliate of the Company); (ii) otherwise change
its, his or her relationship with the Company (or such subsidiary or Affiliate
of the Company); or (iii) establish any relationship with the Executive for any
business purpose that is competitive with the business of the Company (or such
subsidiary or Affiliate of the Company).

ARTICLE VIII.

NONDISCLOSURE OF PROPRIETARY INFORMATION

8.1 Nondisclosure. The Executive acknowledges that in the course of her
employment with the Company, the Executive will have access to Proprietary
Information, all of which will be made available to the Executive only in strict
confidence. During the Term and following the termination of her employment, the
Executive: (i) shall treat all Proprietary Information as strictly confidential;
(ii) shall use and/or make copies of Proprietary Information only within the
scope of the Executive’s employment with the Company; (iii) shall not, directly
or indirectly, disclose, disseminate, publish or reveal any Proprietary
Information to any third Person without the Company’s prior written consent; and
(iv) shall take all reasonable precautions to prevent the inadvertent or
accidental disclosure of any Proprietary Information. The Executive acknowledges
that: (i) the Proprietary Information is important to the Company and affects
the successful conduct of the business of the Company and its subsidiaries and
Affiliates and (ii) any unauthorized disclosure of Proprietary Information will
damage the Company’s business.

8.2 Return of Proprietary Information. Upon termination of the Executive’s
employment with the Company for any reason, the Executive will promptly return
to the Company all Proprietary Information in the Executive’s possession,
including without limitation all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes.

8.3 Response to Legal Process. The Executive may respond to a lawful and valid
subpoena or other legal process, provided that the Executive shall: (i) give the
Company the earliest possible notice thereof; (ii) as far in advance of the
return date as possible, make available to the Company and its counsel the
documents and other information sought; and (iii) assist such counsel in
resisting or otherwise responding to such process.

8.4 Non-Disparagement.

(a) The Executive agrees not to disparage the Company or any or its subsidiaries
or Affiliates, any of its or their products or practices, or any of its or their
directors, officers, agents, representatives, members or affiliates, either
orally or in writing, at any time; provided, however, that the Executive may
confer in confidence with her legal representatives and make truthful statements
as required by law.

 

9



--------------------------------------------------------------------------------

(b) The Company agrees to instruct the members of the Board and the executive
officers of the Company not to disparage the Executive, either orally or in
writing, at any time; provided, however, that the Company may confer in
confidence with its legal representatives and make truthful statements as
required by law.

ARTICLE IX.

INJUNCTIVE RELIEF

9.1 Acknowledgment. The Executive acknowledges and agrees that a breach of the
covenants contained in Sections 6, 7 or 8 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6, 7 or 8, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to a temporary restraining order, preliminary injunction, permanent
injunction or other equitable relief, without the necessity of posting any bond
or other security (which is hereby expressly waived by the Executive), in
addition to any other relief to which the Company may be entitled.

ARTICLE X.

INVENTIONS

10.1 Disclosure of Inventions; Assignment. The Executive agrees to promptly
disclose and furnish all Inventions to the Company. All Inventions shall be the
sole and exclusive property of the Company, whether as “works made for hire” or
otherwise, and the Executive hereby irrevocably assigns and transfers to the
Company all the Executive’s right, title and interest in and to any and all
Inventions. The Executive agrees not to disclose any Invention to any third
party without the Company’s prior written consent. The Executive agrees, at the
Company’s request (whether during or after the Term) and at the Company’s
expense: (i) to execute specific assignments in favor of the Company with
respect to any Invention and (ii) to execute such documents and perform such
lawful actions as the Company deems necessary or advisable in order to enable
the Company to procure, maintain and/or enforce any patent, copyright, trademark
or other legal protection (whether in the United States or in any foreign
country) relating to any Invention.

10.2 Moral Rights. The Executive hereby irrevocably and forever waives and
agrees not to assert any moral rights which the Executive may have in any
Invention (including, without limitation, any right of paternity or integrity,
any right to claim authorship of such Invention, any right to object to any
distortion, mutilation or modification of such Invention or any similar right,
whether existing under any United States or any foreign law).

 

10



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

11.1 Assignment. The Company may assign its rights and obligations under this
Agreement to any entity, including any successor to all or substantially all the
assets of the Company, by merger or otherwise, and may assign or encumber this
Agreement and its rights hereunder as security for indebtedness of the Company
and its affiliates. The Executive may not assign her rights or obligations under
this Agreement to any individual or entity. This Agreement shall be binding upon
and inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

11.2 Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Colorado,
without reference to the principles of conflicts of law of Colorado or any other
jurisdiction, and where applicable, the laws of the United States.

11.3 Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, as follows:

 

  (a) If to the Company:

Local Insight Media, Inc.

8301 South Valley Highway, Third Floor

Englewood, Colorado 80112

Fax: 303-524-1286

Attn: General Counsel

with a copy to:

Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, New York 10022

Fax: (212) 893-9562

Attn: John Almeida, Jr.

 

  (b) If to the Executive, to the address set forth on the signature page hereto

or at any other address as any party shall have specified by notice in writing
to the other party.

11.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

11



--------------------------------------------------------------------------------

11.5 Entire Agreement.

(a) The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the “Related
Agreements”) are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement
(including without limitation any term sheet or similar agreement entered into
between the Company and the Executive). The parties further intend that this
Agreement and the Related Agreements shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement and the Related Agreements.

(b) Without limiting the generality of the foregoing, Executive agrees that her
employment by Caribe Media, Inc., an indirect wholly owned subsidiary of the
Company, pursuant to a term sheet dated as of August 1, 2006 is hereby
terminated as of the Effective Date.

11.6 Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Company. By an instrument in writing similarly
executed, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

11.7 No Inconsistent Action. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

11.8 Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (i) the plural
includes the singular and the singular includes the plural; (ii) “and” and “or”
are each used both conjunctively and disjunctively; (iii) “any,” “all,” “each,”
or “every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(vi) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

12



--------------------------------------------------------------------------------

11.9 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in Denver, Colorado in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction. Notwithstanding the
foregoing, the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Sections 6, 7 or 8 of the Agreement. Only
individuals who are: (i) lawyers engaged full-time in the practice of law and
(ii) on the AAA register of arbitrators shall be selected as an arbitrator.
Within twenty (20) days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and non-appealable; provided, however, that the parties hereto
agree that the arbitrator shall not be empowered to award punitive damages
against any party to such arbitration. The arbitrator shall require the
non-prevailing party to pay the arbitrator’s full fees and expenses or, if in
the arbitrator’s opinion there is no prevailing party, the arbitrator’s fees and
expenses will be borne equally by the parties thereto. In the event action is
brought to enforce the provisions of this Agreement pursuant to this
Section 11.9, the non-prevailing parties shall be required to pay the reasonable
attorney’s fees and expenses of the prevailing parties, except that if in the
opinion of the court or arbitrator deciding such action there is no prevailing
party, each party shall pay its own attorney’s fees and expenses.

11.10 Enforcement. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect: (i) such
provision shall be fully severable; (ii) this Agreement shall be construed and
enforced as if such invalid, illegal or unenforceable provision had never
comprised a portion of this Agreement; and (iii) the remaining provisions of
this Agreement shall not be affected by such invalid, illegal or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
invalid, illegal or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in substance to such invalid,
illegal or unenforceable provision as may by possible and be valid, legal and
enforceable. In the event any provision of Section 6 or 7 shall be determined
(pursuant to the dispute resolution procedures set out in Section 11.9) to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it will be interpreted to extend only over the maximum period of
time for which it may be enforceable, over the maximum geographical area as to
which it may be enforceable, or to the maximum extent in all other respects as
to which it may be enforceable, all as determined pursuant to the dispute
resolution procedures set out in Section 11.9.

11.11 Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

11.12 Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination. Executive’s obligations under this Agreement
shall survive the termination of Executive’s employment with the Company and
shall thereafter be enforceable, whether or not such termination is claimed or
found to be wrongful or to constitute or result in a breach of any contract or
of any other duty owed or claimed to be owed to Executive by the Company or any
Company employee, agent or contractor.

 

13



--------------------------------------------------------------------------------

11.13 Executive’s Acknowledgment. The Executive acknowledges that she has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on her own judgment.

11.14 Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
any amounts payable pursuant to this Agreement may be subject to Section 409A,
the Company may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to: (i) exempt such payments from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to such payments or
(ii) comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes under Section 409A.

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

LOCAL INSIGHT MEDIA, LLC By:  

/s/ SCOTT A. POMEROY

  Scott A. Pomeroy   President and Chief Executive Officer EXECUTIVE By:  

/s/ LINDA A. MARTIN

  Linda A. Martin   Residence Address:

 

15